Citation Nr: 0503317	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-27 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for epididymitis.

2.  Entitlement to service connection for residuals of a 
right wrist injury.  

3.  Entitlement to service connection for bilateral chronic 
knee pain.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had verified active service from August 1981 to 
November 1989 and again from March 1990 to November 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  In June 2004, the veteran was afforded a hearing 
at the Little Rock RO before the undersigned.  

The issues of entitlement to service connection for 
epididymitis and service connection for a bilateral knee 
condition are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not currently have a diagnosed right wrist 
condition.  


CONCLUSION OF LAW

The veteran does not have a right wrist condition that was 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004). 



REASONS AND BASES FOR FINDING AND CONCLUSION

				I.  Service Connection

The veteran argues that he has a right wrist condition that 
should be service-connected.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  In addition, certain diseases, such as 
arthritis, are subject to presumptive service connection.  38 
C.F.R. §§ 3.307, 3.309.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: 
(1) A medical diagnosis of a current disability; (2) medical 
or, in certain circumstances, lay evidence of inservice 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice injury or 
disease and the current disability.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  
  
In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Service medical records do document multiple injuries of the 
veteran's right hand.  For instance, a March 1982 report 
noted that the veteran suffered a re-injury of a fractured 
right hand.  A September 1982 report indicated that the 
veteran was hit on the hand by a bag of bottles.  It was 
further indicated that X-rays revealed a normal study; there 
was no fracture or dislocation.  A January 1983 report listed 
an assessment of soft tissue injury, right wrist.  A May 1984 
report listed an assessment of a contusion of the right 
forearm.  On a continuation of a Report of Medical History, 
dated May 8, 2001, it was noted that a broken right hand in 
1983 resulted in arthritis with calcium built up on posterior 
hand.  The continuation sheet later listed arthritis of the 
right hand "1997, 1996."  However, in the May 2001 Report 
of Medical Examination Report, for the purpose of retirement, 
a right wrist condition was not listed under the summary of 
defects and diagnoses.  A July 2001 report noted that the 
right hand had a full range of motion and that he had good 
strength, but pain was reported over the metacarpals.  The 
assessment was right hand pain.    

The post-service medical evidence includes a September 11, 
2001 VA examination report in which it was noted that the 
veteran had a number of injuries to his right wrist area.  It 
was reported that he never had a fracture, which is contrary 
to the reports included among his service medical records.  
It was also reported that the injuries were never 
immobilized, except with an Ace bandage for a short period of 
time.  It was stated that he did not have any residual 
problems, but that that veteran stated that occasionally he 
noticed a little bit of pain in his right wrist when he used 
his right arm.  

Upon physical examination, his right wrist had a normal range 
of motion and was free of pain.  There was no deformity.  The 
examiner's impression included right wrist injury, with 
normal examination at this time.  The Board must find that 
this examination report provide negative evidence against 
this claim.

An October 2002 report from Little Rock Air Force Base listed 
an impression of right wrist pain and indicated that a right 
wrist MRI was to be performed.  Another October 2002 report 
noted that the veteran had persistent right wrist pain and 
that there had been no improvement with nonsteroidal anti-
inflammatory drugs, but that X-rays were normal.  The October 
2002 report of the MRI of the right wrist listed an 
impression of a small pocket of fluid superior to the ulnar 
bone, noted to likely be a prominent prestyloid recess, a 
"normal" variation.  The MRI or X-ray did not indicate a 
current disability.  For example, the MRI revealed no 
evidence of fracture or tenderness abnormality.  A December 
2002 report also listed an assessment of right wrist pain.  
However, as a whole, the Board must find that these post-
service medical reports provide more negative evidence 
against this claim.

In the June 2004 hearing, the veteran testified that he did 
not have a continuous problem with pain in the right wrist, 
and stated that he took Celebrex, which he stated helped the 
pain in the right wrist.  He stated that "once maybe twice a 
month it feels like it's sprained."  The Board notes that 
the veteran's spouse also testified at the hearing.  It is 
further noted that she is a nurse.  She testified that when 
the veteran does have problems with his wrist, he is unable 
to lift any heavy equipment.  In response to the 
representative's query "[b]ut the main thing is, it is 
service connected?", the veteran's spouse answered in the 
affirmative.         

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that he has a right wrist condition as a result of his 
service.  The medical evidence, as a whole, does not show a 
diagnosis of a current right wrist disability.  Nor did the 
veteran's spouse, a medical professional, render a diagnosis 
in the June 2004 hearing.  

The veteran must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation.  See Degmetich v. Brown, 104 F.3d 1328, 
1331-33 (Fed. Cir. 1997).  See also Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998).  Absent evidence of current 
disability, the claimed condition cannot be service-
connected.    

The Board emphasizes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not, in and 
of itself, constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999) (appeal dismissed in part, and vacated 
and remanded in part sub nom in Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001)).

Furthermore, VA is not required to obtain any additional 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to not only show that he or she is 
disabled, but also show some causal connection between his or 
her disability and the period of military service before VA 
is obligated to provide a medical examination or obtain a 
medical opinion.  Here, the medical evidence does not show 
that the veteran is suffering from a current right wrist 
disability.  Concomitantly, no causal connection between a 
right wrist disability and his period of military service has 
been demonstrated.  

The Board has considered the veteran's statements submitted 
in support of his argument that he has a right wrist 
condition that should be service connected.  His statements 
are not competent evidence of a diagnosis, nor are they 
competent evidence of a nexus between the claimed condition 
and his service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Accordingly, the 
veteran's claim must be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted 
recently.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The regulations add nothing of substance to the 
new law, and the Board's consideration of the regulations 
does not prejudice the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, an April 2003 letter to veteran 
informed him of what the evidence must show to establish 
entitlement to service connection and stated that VA needed 
evidence showing findings, diagnosis, and treatment for, 
inter alia, his right wrist.  The letter also stated that VA 
needed evidence that the conditions claimed on appeal existed 
from military service to the present time.  The letter 
instructed him to send VA any medical reports he had and 
listed evidence which would help VA make a decision on the 
claim.    

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
The April 2003 letter informed the veteran that if such was 
needed for his claim, VA was requesting all records held by 
federal agencies, to include his service medical records or 
other military records, and medical records at VA hospitals.  
The letter further informed him that VA was making reasonable 
efforts to help him get private records or evidence necessary 
to support his claim.  Additionally, the letter stated that 
VA would assist him by providing a medical examination or 
getting a medical opinion if it was decided that such was 
necessary to make a decision on his claim.  Again, the letter 
requested that the veteran send VA any medical reports he had 
and, further, stated that if he had received treatment at a 
VA facility to furnish the dates and places and VA would 
obtain such records.           

In addition, the August 2003 statement of the case (SOC) 
reiterated the above-described duties, stating that provided 
certain criteria were met, VA would make reasonable efforts 
to help him to obtain relevant records necessary to 
substantiate his claims, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, see 38 C.F.R. § 3.159(c)(1) (2004), to include 
records from State or local governmental sources, private 
medical care providers, current or former employers, and 
other non-Federal government sources.  He was further advised 
that VA would make efforts to obtain records in the custody 
of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2004).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2004).  
The veteran has not referenced any records that have not been 
obtained and considered in conjunction with the veteran's 
claim on appeal.  Given the foregoing, the Board finds that 
VA has complied with its duty to notify the appellant of the 
duties to obtain evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).     

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the VCAA notice letter that was provided to the 
appellant did, in fact, request that the veteran send to VA 
any medical records he had in his possession.  Furthermore, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  For instance, the August 2003 SOC included the 
language of 38 C.F.R. § 3.159(b)(1).  Thus, the April 2003 
VCAA notice, combined with the August 2003 SOC, clearly 
complies with the section 5103 content requirements, to 
include 38 C.F.R. § 3.159(b)(1).  See also VAOPGCPREC 7-2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran being provided a VCAA notice.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified above.  Furthermore, while the notice 
provided to the veteran in April 2003 was not given prior to 
the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board.  After the notice was 
provided, the case was readjudicated and an SOC was provided 
to the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  In this regard, the 
Board notes that the record was held open for 60 days 
following the June 2004 Board hearing.  Finally, it is noted 
that the veteran submitted additional evidence at the time of 
the June 2004 hearing.  The submission of such evidence was 
accompanied by a waiver of RO consideration, signed by the 
veteran and dated June 17, 2004.     

Finally, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

Service connection for a right wrist condition is denied.  


REMAND

The Board notes that the examiner in the September 11, 2001 
VA examination reported that there was no abnormality noted 
to suggest chronic epididymitis.  The examiner also stated 
that examination of the knees was normal, bilaterally.  The 
impression included epididymitis, not found on this 
examination, and bilateral knee pain, with normal 
examination.  However, subsequent to this examination report, 
a medical report from Dr. Thomas P. Rooney, dated in June 
2004, was received.  In it, he acknowledged that X-rays of 
the knees, including patellofemoral views were normal, except 
for mild patellar tilting laterally and narrowing of the 
lateral patellofemoral facet, and that an MRI report of a 
study done on April 19, 2004, did not reveal any 
abnormalities on the right knee.  He concluded, though, that 
he thought clinically the veteran had chronic moderately 
severe patellofemoral chondromalacia on the right knee and 
mild on the left.  Additionally, a medical report from a Dr. 
David Staggs, also dated in June 2004, was received in which 
he stated that the veteran suffered from chronic bilateral 
epididymitis.  He stated that progression of epididymitis was 
gradual in nature, with symptoms often peaking within 24 
hours of onset and lasting from two to three days.  He 
further stated that the frequency of episodes had been 
reduced to one or two occurrences per month with the 
continuance of nonsteroidal anti-inflammatory drugs.  
      
In view of the foregoing, the Board has determined that the 
veteran should be afforded VA examinations in order to 
confirm the above diagnoses and in order for etiological 
opinions be rendered with regard to any current bilateral 
knee condition and epididymitis.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC) in Washington, DC for the following 
actions:

1.  The veteran should be scheduled for a 
VA examination in order to determine 
whether the veteran has a current 
bilateral knee condition.  All necessary 
tests should be conducted.

The first question the examiner is asked 
to answer is whether the veteran 
currently has a bilateral knee disorder.

If any disability of the knees is 
diagnosed, the examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that any current bilateral knee 
condition is related to his active 
service from August 1981 to November 1989 
and again from March 1990 to November 
2001.  The claims folder and a copy of 
this REMAND must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report should reflect that such a review 
was conducted.  All clinical findings and 
opinions, and the bases therefor, should 
be set forth.

2.  The veteran should be scheduled for a 
VA examination in order to determine 
whether the veteran has epididymitis.  

The first question the examiner is asked 
to answer is whether the veteran 
currently has epididymitis.

If so, the examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran's epididymitis is 
related to his active service from August 
1981 to November 1989 and again from 
March 1990 to November 2001.

If possible (though not required) the 
examination should be scheduled during 
one of the semimonthly episodes noted by 
Dr. Staggs.  

The claims folder and a copy of this 
REMAND must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  The examination report 
should reflect that such a review was 
conducted.  All clinical findings and 
opinions, and the bases therefor, should 
be set forth.

3.  The RO should then readjudicate the 
claims and, thereafter, if the claims on 
appeal remain denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY	
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


